Citation Nr: 1210853	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied entitlement to TDIU.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the record.  

Following the Travel Board hearing, the Board remanded the TDIU claim in order for additional evidentiary development to be conducted.  See December 2010 Board decision/remand.  Review of the record reveals that the claim was returned to the Board before all requested development was completed.  In this regard, the Board notes that the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, all relevant evidence has been considered in conjunction with the Veteran's claim.  

Nevertheless, for reasons discussed in detail below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, in December 2010, the Board remanded the Veteran's TDIU claim in order for additional evidentiary development to be conducted, to include scheduling the Veteran for VA examinations to assess the current level of severity of his service-connected lumbar spine and psychiatric disabilities.  The Board also requested that the Veteran be afforded a VA social and industrial survey to assess his employment history and day-to-day functioning. 

Review of the record reveals that the Veteran was afforded VA examinations in April and May 2011 to evaluate his service-connected lumbar spine and psychiatric disabilities, respectively.  However, it does not appear that a VA social and industrial survey was conducted, as a copy of the report is not associated with the evidentiary record, including the Virtual VA paperless claims file, as requested.  The Board also notes that the February 2012 supplemental statement of the case does not reflect that a social and industrial survey was included in the evidence considered following the December 2010 Board remand.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, based on the foregoing, the Board finds that the directives in the December 2010 remand were not substantially complied with, thereby necessitating another remand.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA social and industrial survey to assess his employment history and day-to-day functioning.  A copy of the report must be associated with the claims file.  

2. Thereafter, the AMC/RO should review the claims file to ensure that the foregoing development has been completed.  If not, the AMC/RO should implement corrective procedures to ensure that the remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC/RO should also determine if any additional development is indicated based upon the findings of the VA social and industrial survey, to include obtaining an additional medical opinion (with a rationale) regarding whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  

3. After completing the foregoing, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



